Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  the phrase “the aldehyde or ketone is and aldehyde” should be “the aldehyde or ketone is an aldehyde”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 requires a content of fines of up to 0.56%, but does not specify what the % is with respect to, i.e. weight or volume or number. The specification appears to 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 5, 14, 16-21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durairaj 1 et al (US 5021522 A).
Regarding the new limitations in the independent claims towards the ratio of aralkyl substituted resorcinol units, Durairaj 1 discloses that at least 10 mole percent of the phenolic compounds are aralkylated [col 4 lines 29-31] and includes an example of just over 14 mol percent of styrene per moles of resorcinol units [Example 11, Table 5].
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Durairaj 1 also discloses that the phenolic resin was ground into about 1/4 inch pieces [col 7 lines 35-39] which read on prills. Durairaj 1 also discloses that the phenolic resin has a softening point well above room temperature [col 4 lines 44-46] so the composition is a solid. The catalyst used in the examples is toluene sulfonic acid [Example 1]. 
Durairaj 1 discloses a phenolic novolak resin aralkylated by a styrene type monomer [abstract]. This includes an example reacting 440.4g of resorcinol (4 mol) with 145 g (1.39 mol) 

    PNG
    media_image1.png
    223
    349
    media_image1.png
    Greyscale
[col 8, Example 1]
Wherein the free resorcinol is 3.4 percent [col 7 line 63]. The resorcinolic resin is added in 3.5 pbw to 100 pbw of natural rubber (polyisoprene, a diene rubber) [Table 7] as well as 2.5 pbw of a methylene donor [Table 7]. The rubber may also include synthetic rubbers including butadiene rubber and other rubbers of claim 25 [col 3 lines 13-19]. The methylene donor is Hexamethoxymethylmelamine, i.e. an etherified methylol melamine [Table 7]. 



Claim 1-2, 5, 14, 16-21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 101235166 A) in view of Durairaj 1 (US 5021522 A).
Regarding the new limitations in the independent claims towards the ratio of aralkyl substituted resorcinol units, Chen discloses that the preferred phenol and styrene molar ratio for preparing the phenolic resin may range from 1:0.05 to 1:1.5. Similarly, the molar ratio of phenol to aldehyde and/or ketone may range from 1:0.05 to 1:0.7 [p4 last paragraph]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Chen also discloses that the phenolic resin has a softening point well above room temperature [Examples] so the composition is a solid. The catalyst used in the examples is toluene sulfonic acid [Example 15]. 
Chen discloses the reaction of resorcinol with styrene in a molar ratio of styrene to resorcinol of 0.2:1, followed by reaction of the styrenated resorcinol with formaldehyde in a ratio of formaldehyde to resorcinol and aralkylated resorcinol 0.67:1 [Example 5] to get a resin of the formula

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[claim 1]
Wherein R3 and R4 are hydrogen R1 is the other OH of resorcinol and R2 is a styryl. The resorcinol resin is added in 1.8 pbw to 100 pbw of a natural rubber (polyisoprene, a diene rubber) [Table 2] as well as 4.34 pbw of hexamethoxymethylmelamine (HMMM) as methylene donor, i.e. an etherified methylol melamine [Table 2].

Chen does not disclose the step of forming pastilles or prills out of the phenolic resin. The catalyst used in the examples of Chen is toluene sulfonic acid [Example 15].
Durairaj 1 also discloses that the phenolic resin was ground into about 1/4 inch pieces [col 7 lines 35-39] which read on prills.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have to have formed prills of the phenolic resin of Chen because Durairaj 1 discloses grinding into ¼ pieces which would aid mixing of the phenolic resin with the rubber. 
Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.



Claim 1-2, 5, 14, 16-21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durairaj 2 (US 5936056 A) in view of Durairaj 1 (US 5021522 A).
Regarding the new limitations in the independent claims towards the ratio of aralkyl substituted resorcinol units, the ratio of moles of the aralkyl-substituted resorcinol to the total moles of resorcinol and aralkyl-substituted resorcinol is 0.12:1, i.e. 12 mol% of aralkyl modified resorcinol. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Durairaj 2 discloses that the modified resorcinol resins have a softening point well above room temperature [Table 3] and so are solid. 
Durairaj 2 discloses a styrene modified resorcinol formaldehyde resin prepared by reacting a resorcinol formaldehyde resin at 200.0 g (1.61 mol of resorcinol units) with styrene at 20 g (0.192 mol) in the presence of p-toluene sulfonic acid [Example 6, col 9 lines 32-65, Table 2], i.e. the same process used by Durairaj 1 et al (US 5021522 A) and Chen et al (CN 101235166 A) to achieve the claimed structure. This is a ratio of moles of the aralkyl-substituted resorcinol to the total moles of resorcinol and aralkyl-substituted resorcinol is 0.12:1, i.e. 12 mol% of aralkyl modified resorcinol. The free resorcinol is 12wt% [Table 2]. The modified resorcinol resin is added to a natural (polyisoprene) or synthetic rubber at 1 to 5 phr [col 7 lines 14-19] as well as a methylene donor that is included in the weight ratio with the methylene acceptor (modified resorcinol resin) of 1:3 to 3:1 [col 7 lines 20-22] with a specific example including 2.4 phr of resorcinol resin and 1.6 phr of methylene donor that is hexamethoxymethylmelamine (HMMM) as methylene donor, i.e. an etherified methylol melamine [Tables 5 and 6, col 12 lines 31-40].

Durairaj 2 does not disclose the reaction of aldehyde with the styryl-substituted resorcinol resin, but rather discloses reaction of the styrene with the reaction product of the resorcinol aldehyde that is the relevant resin. Furthermore, Durairaj 2 does not disclose the step of forming pastilles or prills out of the phenolic resin. The preferred catalyst of Durairaj 2 is toluene sulfonic acid [col 5 lines 48-49].
Durairaj 1 discloses the same aralkyl-modified resorcinol aldehyde resins as Durairaj 2, and teaches that the aralkyl modification step (i.e. reaction with styrene, etc.) can be performed equivalently on the resorcinol monomer followed by resin forming reaction with aldehyde [Example 1] or on the resorcinol-aldehyde resin following resin forming reaction (like in Durairaj 2) [Example 2]. Durairaj 1 also discloses that the phenolic resin was ground into about 1/4 inch pieces [col 7 lines 35-39] which read on prills.
prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have to have formed prills of the phenolic resin of Durairaj 2 because Durairaj 1 discloses grinding into ¼ pieces which would aid mixing of the phenolic resin with the rubber. 
Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; n. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.


Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the closest prior art references, discussed above, disclose at best overlapping ranges of aralkylation content of the resorcinol units; Chen et al (CN 101235166 A) discloses as low as 5% of aralkyl groups. The claimed fines content is not disclosed. From Applicant’s disclosure, the it appears as though the aralkylation % dramatically affects the fines%, see Tables 2 and 3, especially Inventive Examples 6, 7 and 8, which have higher than the claimed aralkylation% and have correspondingly higher fines%. Furthermore, Comparative Examples 1 and 5, which have 0% aralkylation, also have higher fines content. There appears to be unexpectedly lower fines% in the claimed composition, due to an aralkylation% that is only obvious over the closest prior art. 

Response to Arguments
Applicant’s arguments, filed 06/30/2021, with respect to the 102 anticipation rejections over Durairaj 1 (US 5021522 A), Chen et al (CN 101235166 A) and Durairaj 2 (US 5936056 A) have been fully considered and are persuasive.  The rejections of 03/30/2021 have been withdrawn. 
However, the claims are now rejected over 103 obviousness over the same references, and with Durairaj 2 and Chen both in view of Durairaj 1, see above. 

Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. 
	Applicant argues that if a composition is solid, then it has a shape. This argument is not convincing. A composition of matter does not have a macroscopic shape, any more than a method has a shape. Applicant is welcome to claim the pastilles or prills themselves in the preamble. 

	Applicant argues that none of the references use 10 mol% or less resorcinol that is aralkyl substituted. This argument is not convincing. Chen discloses as low as 5mol% of styrene reacted with resorcinol, and Durairaj 1 discloses as low as 10mol%, and Durairaj 2 discloses 12mol%, which is close enough that the ordinarily skilled artisan would expect similar properties. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766